Exhibit 10.28

BANK OF HAMPTON ROADS

DIRECTORS RETIREMENT PLAN AGREEMENT

This Directors Retirement Plan Agreement (the “Agreement”) is entered into as of
the              day of             , 200            , by and between The Bank
of Hampton Roads, a Virginia banking corporation, (“BHR” or the “Bank”), with a
principal address of 999 Waterside Drive, Suite 200, Norfolk, Virginia (23510),
and              (Print Name) (“Participant”), with an address of
                         in the City/County of                     , Virginia
(                    ) (Zip Code).

R E C I T A L S

Whereas, BHR’s Board of Directors (the “Board”) did unanimously approve at its
meeting on March 31, 2001, a certain “Directors Retirement Plan” (the “Plan”) as
formulated and recommended by the Executive Committee of the Board providing for
retirement compensation to a retiring Director based upon a Director’s term of
service to the Bank;

Whereas, the Plan was adopted in recognition of the fact that Board Members who
become eligible for benefits under the Plan have served on the Board for a
significant period of time and will have developed a keen understanding of the
Bank, its business, the competitive environment in which the Bank operates and
the elements of effective corporate governance;

Whereas, for those retiring Directors who want to leave the Board but remain
associated with the Bank, the Plan allows former Board Members who have
distinguished themselves in service to the Bank to continue to make meaningful
contributions to the Board and the Bank;

Whereas, the Plan requires that Board Members have a significant investment in
the Bank, maintain enthusiasm about the Bank and its services, and be active in
the business community;

Whereas, the Plan as adopted affects BHR Directors who have served on the Board
for six (6) or more years and provides certain benefits in consideration of
certain continued services to the Bank, the terms and conditions of which are
more fully described in this Agreement; and

Whereas, the Participant and the Bank believe it prudent to memorialize the
various obligations of the Participant and the Bank to each other and the
Participant’s compensation and rights under the Plan.



--------------------------------------------------------------------------------

IN CONSIDERATION of the premises and covenants set forth herein and other good
consideration, the receipt and sufficiency of which is herby acknowledged, the
parties hereto agree as follows:

1. Term. If the Participant is eligible to receive compensation and benefits
under the Plan as provided in ¶2 herein, the term (the “Term”) of this Agreement
shall commence from the first (1st) day of the month following the conclusion of
the Participant’s service on the Board and continue for the earlier to occur of
(a) the Retirement Payment Period (as defined below) or (b) the termination of
the Agreement pursuant to ¶9. For purposes of this Agreement, the “Retirement
Payment Period” shall be calculated based on the Participant’s term of service
on the Board as follows: thirty-six (36) months plus one (1) month for each
additional two (2) month period of service by the Participant on the Board
beyond six (6) years. For example, if a Participant serves on the Board for nine
(9) years, the term of the Plan would be fifty-four (54) months (the initial 6
years of service = 36 months; the 3 additional years of service = 18 months).

2. Eligibility. A Participant shall be eligible for compensation and benefits
under the Plan upon the sixth (6th) anniversary of the Participant’s first
(1st) Board meeting as a Director of the Bank. The minutes of the Board as
prepared by the Bank’s Secretary and subsequently ratified by the Board shall be
dispositive of the Participant’s first (1st) attended Board meeting.

3. Duties. During the Term, Participant shall:

 

  a. Upon reasonable request, consult with the Bank’s Chairman and/or Chief
Executive Officer as needed on matters of importance to the Bank;

 

  b. Direct or manage special projects or participant in special or ad-hoc
committees of the Board deemed appropriate by the Bank’s Chairman and/or Chief
Executive Officer;

 

  c. Upon reasonable request of the Bank’s Chairman or Chief Executive Officer,
attend the meetings of the Board;

 

  d. Attend the Bank’s annual strategic planning meeting and annual
shareholder’s meeting;

 

  e. Attend a reasonable number of the Bank’s Advisory Board meetings for a
designated City or area, attend a reasonable number of the Bank’s social
functions and such other events of importance to the Bank; and

 

  f. Serve as an ambassador for the Bank to the general public.

4. Compensation. For the services provided by Participant under this Agreement,
the Participant shall be entitled during the Term to a monthly cash payment,
payable on the 1st day of each month during the Term, equal to fifty percent
(50%) of the monthly fee(s) paid to Directors of the Bank for attendance at all
monthly meetings of the Board as established by the Participant’s last Board
meeting before retirement from the Board. For example, if the monthly fee as
described by the as of the Participant’s last Board meeting is $1,100.00 for
attendance at two (2) monthly meetings of the Board, the Participant shall
received a monthly cash payment of $550.00



--------------------------------------------------------------------------------

5. Change in Control. If there is a “Change in Control Event” and the Plan is
terminated or discontinued, the Participant shall be entitled to a lump-sum
payment equal to the net present value of the fees which the Participant would
receive pursuant to ¶4 for the remainder of the Term. For purposes hereof, a
change in the (i) ownership of the Bank, (ii) effective control of the Bank or
(iii) substantial ownership of the assets of the Bank that qualifies as a
“Change in Control Event” for purposes of Code Section 409 A pursuant to
regulations and guidance issued by the Internal Revenue Service shall be a
“Change of Control Event” for this Agreement.

6. Confidential Information. Participant shall adhere to all policies,
guidelines, ethical standards, and applicable laws and regulations regarding
confidential information of the Bank as if Participant were a member of the
Board.

7. Protection of the Bank. Participant shall not during the Term (i) participate
in the ownership, management or control of, or be connected as an officer,
employee, director, advisory board member or public spokesman for any entity or
business which competes with the Bank, or (ii) seek to persuade any employee of
the Bank to discontinue his or her status or employment therewith or to become
employed in a business or activities competitive with the Bank. Notwithstanding
the foregoing, the Participant’s ownership of securities of a company engaged in
competition with the Bank not in excess of five percent (5%) of any class of
such securities shall not be considered a breach of this paragraph.

8. Non-Disparagement. Participant shall not during the Term, directly or
indirectly, through words or actions, disparage or otherwise comment negatively
on the Bank, its operations, owners, employees, products, services or name.

9. Termination. The Agreement shall terminate at the end of the Term or on such
earlier date as is set forth below:

 

  a. The death of Participant;

 

  b. In the event of Participant’s total and permanent disability (defined as
any physical, mental or emotional illness or disorder which may be expected to
result in death or be of indefinite duration and by reason of which Participant
is unable to perform with the requisite skill the material acts substantially
necessary to the performance of the contemplated services under this Agreement),
then, ninety (90) days following the occurrence of such disability, this
Agreement shall terminate. If there is any dispute as to Participant’s permanent
disability, the decision shall be determined by the agreement of two
(2) licensed physicians, one of whom is selected by BHR and the other by the
Participant (or if those two (2) physician cannot agree, by a licensed physician
selected by such two (2) physicians);



--------------------------------------------------------------------------------

  c. By the mutual consent of the parties, provided, however, that in the event
that this Agreement is terminated at the request of Participant before the
expiration of the Term, the provisions of ¶7 and ¶8 of this Agreement shall
survive such termination for one (1) year and the provisions of ¶6 of this
Agreement shall survive such termination for the remaining Term.

 

 

d.

By the Participant’s breach of any of the terms and conditions hereof. In the
event that the Agreement is terminated as a result of Participant’s breach,
then, in addition to any and all remedies that the Bank may have, Participant
shall repay to the Bank upon demand all fees received hereunder and, further,
waives all rights and benefits provided by this Agreement. Other than for
Participant’s breach of the provisions of ¶9© which survive termination, the
termination of this Agreement by mutual consent of the parties at the request of
the Participant shall not be considered a “breach” for purposes of this
subsection ¶9(d).

10. Miscellaneous.

10.1 Waiver of Breach. The waiver by either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

10.2 Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, sent by certified mail or overnight courier
to the receiving party at the address above or to such other address as each
party may hereafter specify in writing to the other.

10.3 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, legatees, personal
representatives and other legal representatives, successors and assigns.

10.4 Assignment. This Agreement shall not be assignable by Participant.

10.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and there are no representations, warranties, covenants or
obligations except as set forth herein.

10.6 Amendments. This Agreement may be amended only in writing executed by the
parties hereto affected by such amendments.

10.7 Background, Enumerations and Headings. The Background, enumerations and
headings contained in this Agreement are for convenience of reference only and
are not intended to have any substantive significance in interpreting this
Agreement.

10.8 Gender and Number. Unless the context otherwise requires, whenever used in
this Agreement the singular shall include the plural, the plural shall include
the singular, and the masculine gender shall include neuter or feminine gender
and vice versa.



--------------------------------------------------------------------------------

10.9 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal the day and year first written above.

 

The Bank of Hampton Roads,

a Virginia banking corporation

  By       (SEAL) Print Name:       Title:       Date:       Participant:      
(SEAL) Print Name:       Date:      

This agreement has been entered into with Herman A. Hall, III, W. Lewis Witt,
Robert R. Kinser, Jordan E. Slone, Jack W. Gibson, Douglas J. Glenn, Patricia M.
Windsor, Roland Carroll Smith, Sr., Bobby L. Ralph, and Emil A. Viola.